 

EXHIBIT 10.2

 

EMPLOYMENT SEPARATION AGREEMENT AND RELEASE

 

This Employment Separation Agreement and Release is entered into by Benjamin J.
Marchive (hereinafter “Employee”) and Energy (Bermuda) Ltd, and all
subsidiaries, (hereinafter “Employer”). Both the Employee and the Employer
recognize that the Employee has resigned employment with Employer effective
October 1, 2014 and this Agreement is being made to facilitate an amicable
departure by Employee from Employer.

 

In consideration for (1) payment of $2,085,125, (less applicable taxes and
withholdings); (2) an additional $38,900 (grossed-up for taxes) for 12 months of
“COBRA” payments for medical and dental coverage under the Consolidated Omnibus
Budget Reconciliation Act; and (3) Employer’s agreement to convey to Employee
title to his company-issued automobile (2013 Lexus LXS570) (Employee shall
reimburse Employer, on or before effective date for taxes owed on this in-kind
payment valued at $67,919.70), with said amounts to be funded ten (10) days from
the date on which Employee delivers an executed original of this Release (and
provided Employee does not revoke any part of the Agreement as provided herein),
and the other benefits provided for herein, Employee, being of lawful age, does
hereby for himself, dependents, heirs, executors, and administrators,
unconditionally release, acquit and forever discharge Employer and its
subsidiaries and affiliates, and its owners, members, shareholders, officers,
employees, directors, agents and assigns (hereinafter “Released Parties”), from
any and all demands, causes of action, suits, charges, claims, liabilities,
damages, costs and expenses of any nature whatsoever, in law or in equity, both
known and unknown, and all future effects of past actions, and particularly,
without limiting the generality of the foregoing, all matters relating to or
arising on account of Employee’s employment with Employer, the termination of
his employment with Employer, and all events arising, known or unknown, to the
date of the execution of this Agreement, including, but without limiting the
generality of the foregoing, all causes of action arising under or based upon:
the Fair Labor Standards Act of 1938, 29 U.S.C. §201 et. seq.; Title VII of the
Civil Rights Act of 1964, as amended, including the Civil Rights Act of 1991, 42
U.S.C. §2000e et. seq.; the so-called Reconstruction Statutes, in particular
Sections 1981, 1983, and 1985 of the Civil Rights Act of 1866, 42 U.S.C. §§
1981, 1983 & 1985; the Equal Pay Act of 1963, 29 U.S.C. § 206(d); the
Rehabilitation Act of 1973, 29 U.S.C. § 701, et. seq.; the Employee Retirement
Income Security Act of 1964 (ERISA), 29 U.S.C. § 1001 et. seq., Americans With
Disabilities Act, 42 U.S.C. § 12111, et. seq.; Racketeer Influenced and Corrupt
Organizations Act (RICO) 18 U.S.C. § 1961, et. seq.; Veteran’s Reemployment
Rights Act, 38 U.S.C. § 2001 et. seq.; the Age Discrimination in Employment Act
of 1967, as amended, including the Older Worker’s Benefit Protection Act, 29
U.S.C. §621 et seq.; the Texas Commission on Human Rights Act, Tex. Lab. Code §
21.001 et. seq.; and any other local, state, or federal statue, public policy,
order, or regulation, however promulgated, affecting or relating to claims or
rights of employees, including any and all suits at law or in equity, including
tort, contract, or any other cognizable claim, such as breach of an express or
implied contract, whether oral or written, promissory estoppel, quantum meruit,
actual misrepresentation, constructive misrepresentation, defamation, including
libel and slander, false light, interference with economic advantage, tortious
interference with either a contract or prospective contractual relations,
intentional infliction of emotional distress, invasion of privacy whether
intentional or negligently caused, wrongful termination for any reason, breach
of the covenant of good faith and fair dealing, prima facie tort, conversion,
fraud, constructive fraud, negligent misrepresentation, gross negligence,
negligence, constructive discharge, or conspiracy to commit any of the above,
whether known or unknown, liquidated or unliquidated, fixed or contingent,
direct or indirect, which Employee ever had, has, or can assert to have had
against the Released Parties referred to above occurring at any time prior to
the date of the execution of this Agreement. Employee specifically acknowledges
that no other compensation, bonus or other payment is owed him by Employer.
Simply stated, this is a release of any and all claims and prevents Employee
from ever suing or seeking money from any of the Released Parties referred to
above for any acts or omissions which occurred prior to the execution of this
Agreement. However, nothing in this Agreement shall be construed to waive any
claim which is not waiveable as a matter of law. If any such claims are not
waived pursuant to this release, then Employee assigns any such claims to
Employer by signing this Agreement. Finally, Nothing in this Agreement shall be
construed to restrict or prevent Employee from filing a charge or claim with the
Equal Employment Opportunity Commission or any other state or federal
administrative agency or from participating in an investigation conducted by
such administrative agency. However, Employee understands and recognizes that
even if a charge is filed by Employee or on Employee’s behalf with an
administrative agency, Employee will not be entitled to any damages relating to
any event which occurred prior to Employee’s execution of this Agreement.

 

 

 

  

Employee represents that he has not initiated any suit against Employer and at
the time he executed this Agreement, he was unaware of the basis for any such
suit.

 

Employee acknowledges that he is knowingly and voluntarily waiving and releasing
rights he may have under the Age Discrimination in Employment Act of 1967, as
amended, including the Older Worker Benefit Protection Act, 29 U.S.C. §621 et
seq., (hereinafter referred to as the “ADEA.”) Employee also acknowledges that
the consideration given for the waiver and release is in addition to anything of
value to which he is already entitled. Employee further acknowledges that he has
been advised by this writing, as required by the ADEA, that:

 

·His waiver and release do not apply to any rights or claims that may arise
after the execution date of this Agreement;

·That he has the right to consult with an attorney prior to executing this
Agreement;

·He has twenty-one (21) days to consider this Agreement (although he may choose
to voluntarily execute this Agreement earlier);

·He has seven (7) days following the execution of this Agreement by the parties
to revoke the Agreement to waive potential age discrimination and/or retaliation
claims under the ADEA; and,

 

2

 

  

·If Employee decides to revoke this Agreement after he has signed it, Employee
shall notify Employer, in writing, of his decision to revoke this Agreement.

 

Employee agrees that the existence of this Agreement, and its contents, and any
negotiations about this Agreement or the termination and separation of the
employment relationship are to be held in absolute confidence and are not to be
disclosed in any manner to any person or organization at any time with the
exception that the Employee may consult with an advisor or attorney or as
otherwise required by law and the exception that the Employer may be required to
disclose such information as provided by law. Employee further agrees that the
consideration being provided to him by Employer for this Separation Agreement
and Release is predicated upon the Employee’s agreement to abide by the
confidentiality provisions of this paragraph. Employee further agrees that
should he be adjudicated to have breached the terms of this paragraph that he
will be subject to all legal and equitable relief afforded by law, including the
reimbursement of any attorneys’ fees and/or expenses by the Employer in
recovering any such sums of money.

 

Employee shall not make to any other party any statement (whether oral, written,
electronic, anonymous, on the Internet, or otherwise), which directly or
indirectly impugns the quality or integrity of Employer’s or any of the other
Released Parties’ business or employment practices, or any other disparaging or
derogatory remarks about Employer or any of the other Released Parties.

 

Employee hereby agrees to and does hereby indemnify and hold harmless each and
all of the Released Parties under this Agreement, from any and all claims,
demands, costs of court, attorney’s fees, actions and causes of action which may
hereinafter be asserted by any person, firm, corporation or entity filing a
claim through or under Employee if such claim relates to Employee’s employment
with Employer that has been released herein.

 

Employee acknowledges and agrees that the amount to be paid pursuant to this
Agreement may be subject to taxes required by any local, state or federal law.
Employee hereby accepts and agrees to bear all tax consequences, if any,
associated upon the payments to him by Employer. Recognizing that such tax
consequences are his sole responsibility, Employee further agrees to indemnify,
defend (and/or pay reasonable defense attorney’s fees, at Employer’s option) and
to hold Employer harmless from and against any tax claims, amounts, interest,
penalties, fines or assessments brought or sought by any taxing authority or
governmental agency with regard to Employee’s obligations, if any, on the
payments to him by Employer in connection with this Agreement.

 

By his signature below, Employee represents that he has carefully read this
Agreement and that he understands it to be a release of any and all claims
against Employer and all those persons or business entities referred to above.
Employee warrants that he is of legal age and legally competent to execute this
Agreement, and that he does so of his own free will without reliance on any
representation of any kind or character not expressly set forth herein.

 

3

 

  

This Employment Separation Agreement and Release supersedes all prior
agreements, understandings or statements, whether oral or in writing No waiver
of any of the terms of this Release shall be valid unless in writing and signed
by both parties.

 

/s/ B. Marchive   By: /s/ Kerry McDonough Benjamin J. Marchive     Kerry
McDonough

 

8/20/14   8/20/14   Date   Date  

 

4

 

 

